DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 1/6/2022 has been received and fully considered.  In the response, claims 1, 5, 10, 14, and 19 have been amended; and claims 4, 6, 13, and 15 have been canceled.  Therefore, claims 1-3, 5, 7-12, 14, and 16-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0239604 to Acres in view of U.S. Patent Application Publication No. 2013/0130781 to Anderson.
With regard to claim 1, Acres discloses a method comprising: receiving, at a server computing device (e.g., see Fig. 3, server 80; see also paragraph 44), a plurality of gaming location events (e.g., see conditions described at least in paragraphs 56 and 61), wherein the plurality of gaming location events include first events related to wagers of a player in a first wager game (e.g., see at least paragraph 29) provided by a client computing device and a second event related to the player and a second wager game (e.g., see Fig. 6, wherein the game process recycles as many times as the user desires) provided by the client computing device; determining, using the server computing device, that the first events meet a bad experience X consecutive games are played without a win”) wherein the bad experience trigger condition is based on a determination that the player has lost at least a predetermined amount during a gaming session or a determination that the player has lost at least a predetermined number of consecutive wagers (e.g., see paragraph 71, describing a bad triggering condition, “X consecutive games are played without a win”); determining, using the server computing device, a player journey action associated with the bad experience trigger condition (e.g., see paragraph 71, “pay $Z”); determining, using the server computing device and based on the second event, that the player is using the client computing device; and based on the determining that the first events meet the bad experience trigger condition and the determining that the player is using the client computing device, sending the player journey action to the client computing device using the server computing device (e.g., see paragraph 71); 
[claim 2] wherein the client computing device is configured as an electronic gaming machine (e.g., see Fig. 3, EGMs 70; see also paragraph 45); 
[claim 3]wherein the first wager game is at least one of. a slot machine game, poker, blackjack, baccarat, craps, and roulette (e.g., see slot machine game and poker in paragraphs 16 and 42); 
[claim 5] wherein the player journey action causes the client computing device to provide an award (e.g., see paragraph 71, “pay $Z”);
 [claim 7] wherein determining that that the first events meet the bad experience trigger condition comprises executing a standing query on the plurality of gaming location events (e.g., see paragraph 71); 
claim 8] wherein executing the standing query comprises filtering the plurality of gaming location events based on a filtering condition so as to obtain the first events (e.g., see paragraphs 56-72 that discuss various conditions for triggering a response to a bad experience); and
[claim 9] wherein the second event comprises a player login or a cash-in event (e.g., see paragraphs 27 and 56). 
While Acres discloses displaying an offer message based on a triggering event (e.g., see paragraph 79), the offer message fails to specify an offer for the player that is contingent upon the player subsequently adding money or credits.  
In a related field of endeavor, Anderson teaches a gaming method/system that displays an offer for the player that is contingent upon the player subsequently adding money or credits (e.g., see Fig. 1, message 109, see partial copy of Fig. 3 below).

    PNG
    media_image1.png
    267
    345
    media_image1.png
    Greyscale

(U.S. Patent Application Publication No. 2013/0130781 to Anderson, Fig. 3) 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Acres with the deposit incentive taught by Anderson in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, offering a deposit incentive is a known and effective promotion to encourage players to continue playing a gaming machine which has dual benefits: 1.) the casino is likely to generate more gaming revenue, and 2.) the player is likely to continue the enjoyment of playing an electronic wagering game.     
Claims 10-12, 14, and 16-20 are directed to a server device and client device are anticipated by Acres as set forth in detail for claims 1-3, 5, and 7-9, which are similar in claim scope.  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection was necessitated by Applicant’s current amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, includes: U.S. Patent Application Publication No. 2015/0112783 to Nikolaev that discloses issuing a message to a game player that a deposit will result in a reward (e.g., see at least paragraph 86).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/James S. McClellan/Primary Examiner, Art Unit 3715